         Case 4:15-cr-00233-BSM Document 391 Filed 11/13/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

UNITED STATES OF AMERICA                                                                 PLAINTIFF

v.                             Case No. 4:15-CR-00233-BSM-5

JAVIER ESQUIVEL BARRIENTOS                                                            DEFENDANT

                                              ORDER

       Javier Barrientos’s motion for compassionate release [Doc. No. 388] is denied

because he is a danger to society. Barrientos was sentenced to 144 months imprisonment for

conspiracy to possess with the intent to distribute methamphetamine. Doc. No. 271. He moves for

compassionate early release, pursuant to 18 U.S.C. section 3582(c)(1)(A), which requires

consideration of 18 U.S.C.A. section 3553 sentencing factors.

       Barrientos argues that his diabetes, hypertension, and obesity are “extraordinary and

compelling reasons” that warrant his compassionate early release. Mot. Release at 5, Doc. No. 388.

He also argues that he is not a danger to the American public because he is subject to removal. Mot.

Release at 5–6. The government argues that general concerns about COVID-19 exposure do not

warrant release. Resp. Mot. Release at 4, Doc. No. 390. Moreover, it contends that Barrientos is

a danger to the community because of his drugs, firearms-related, and manslaughter convictions.

Id. at 6. Finally, the government notes that since Barrientos is subject to an ICE detainer, his release

would put those involved in his transfer at risk of exposure to the virus. Id. at 6–7.

       IT IS SO ORDERED this 13th day of November, 2020.

                                                          _______________________________
                                                          UNITED STATES DISTRICT JUDGE
